Case 1:18-cv-07345-JSR Document 26-1 Filed 01/25/19 Page 1 of 11




                         Exhibit 1
      Case 1:18-cv-07345-JSR Document 26-1 Filed 01/25/19 Page 2 of 11
                                                                         1


      1
      2     UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
      3     ------------------------------------------X
            STEVE SANDS,
      4
                                                  PLAINTIFF,
      5
      6                   -against-               Case No.:
                                                  18-cv-07345
      7                                            (JSR)
      8     CBS INTERACTIVE INC.,
      9                                DEFENDANT.
            ------------------------------------------X
     10
     11                                  DATE: January 10, 2019
     12                                  TIME: 9:53 A.M.
     13
     14                   VIDEOTAPED DEPOSITION of the
     15     Plaintiff, STEVE SANDS, taken by the
     16     Defendant, pursuant to a Notice and to the
     17     Federal Rules of Civil Procedure, held at
     18     the offices of Cowan, DeBaets, Abrahams &
     19     Sheppard, LLP, 41 Madison Avenue, New York,
     20     New York 10010, before Suzanne Pastor, a
     21     Notary Public of the State of New York.
     22
     23
     24
     25

DIAMOND REPORTING      (877) 624-3287          info@diamondreporting.com
                                     1
      Case 1:18-cv-07345-JSR Document 26-1 Filed 01/25/19 Page 3 of 11
                                                                         2


      1
      2     A P P E A R A N C E S:
      3
      4     LIEBOWITZ LAW FIRM, PLLC
              Attorneys for the Plaintiff
      5       11 Sunrise Plaza, Suite 305
              Valley Stream, New York 11580
      6       BY: JAMES FREEMAN, ESQ.
              516.233.1660
      7
      8
            COWAN, DEBAETS, ABRAHAMS & SHEPPARD, LLP
      9       Attorneys for the Defendant
              41 Madison Avenue
     10       New York, New York 10010
              BY: ELEANOR LACKMAN, ESQ.
     11       212.974.7474
              elackman@cdas.com
     12       AND: LINDSAY R. EDELSTEIN, ESQ.
              ledelstein@cdas.com
     13
     14
     15     ALSO PRESENT:
     16
              ROBERT HORGAN, Videographer
     17
     18                   *              *        *
     19
     20
     21
     22
     23
     24
     25

DIAMOND REPORTING      (877) 624-3287         info@diamondreporting.com
                                     2
      Case 1:18-cv-07345-JSR Document 26-1 Filed 01/25/19 Page 4 of 11
                                                                     33


      1                             S. SANDS
      2     did paid you?
      3             A.      I've certainly had situations
      4     where they paid me, yes.            Some people have
      5     done the honorable thing.
      6             Q.      Did you contact my client when
      7     you first learned about the photos at issue
      8     in this case?
      9             A.      Probably not.
     10             Q.      Why not?
     11             A.      Because there's so many thieves
     12     out there, I have to work out a different
     13     model when they get caught.
     14             Q.      What model is that?
     15             A.      Liebowitz, Inc.
     16                     MS. LACKMAN:       Mr. Freeman, do
     17             we need to take a -- do we need to
     18             reschedule this deposition or
     19             something until you get your act
     20             together?       I'm trying to keep this on
     21             track and focus, and I'm really
     22             interested in what your client has to
     23             say.
     24             A.      Don't worry about him.           I'm
     25     focussed and I'm coherent and it is funny.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    33
      Case 1:18-cv-07345-JSR Document 26-1 Filed 01/25/19 Page 5 of 11
                                                                     77


      1                             S. SANDS
      2     my Punisher photos, my Jessica Jones
      3     photos, Naomi Kwiatkowski photos, my Donald
      4     Trump photos.        I have no idea because
      5     that's a lot of photos that I do on a
      6     regular basis.
      7             Q.      Right, but you know -- you said
      8     that you saw a lot of thieves for The
      9     Punisher photos.         Do you remember when you
     10     became aware --
     11             A.      From two years ago I'm not
     12     going to remember who they were.
     13             Q.      No, but do you remember around
     14     when you saw this, the thieves?
     15             A.      I just said about two years
     16     ago.     It's usually after the photos were
     17     taken.       Remember, I'm not the only one that
     18     looks for these things, but I'm a hands-on
     19     person and I like to see -- I like to help
     20     my own cause.
     21             Q.      When you say your own cause,
     22     what do you mean by that?
     23             A.      This is my cause.
     24             Q.      What is your cause?
     25             A.      Getting compensation for the


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    77
      Case 1:18-cv-07345-JSR Document 26-1 Filed 01/25/19 Page 6 of 11
                                                                      129


      1                             S. SANDS
      2     really care about dealing with them.                 I'd
      3     rather not even waste my time bothering
      4     with them.
      5             Q.      So the price is basically --
      6     the price you're seeking is basically --
      7             A.      I don't change my prices unless
      8     somebody calls me.            And then we'll talk.
      9     What do you have to offer me.
     10             Q.      So the price you're seeking is
     11     basically print and you throw in the online
     12     use as part of that package?
     13             A.      I'm open to anybody who wants
     14     to call me and use my pictures or my
     15     agents.       But they have to call.          They have
     16     to inquire.
     17             Q.      So you've never directly
     18     licensed a photo for online use only?
     19             A.      I'm sure I have in the past.
     20     But do I remember it, it's so minor to me.
     21     And I have not -- let's be specific.                 To
     22     The Punisher, no, I do not recall selling
     23     any images on my own to the Punisher, of
     24     The Punisher.
     25             Q.      Funny enough, we've covered


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    129
      Case 1:18-cv-07345-JSR Document 26-1 Filed 01/25/19 Page 7 of 11
                                                                    136


      1                             S. SANDS
      2     production company, meaning CBS, or in this
      3     case Netflix, why did Steve Sands get the
      4     set for these photos, we can't legally stop
      5     him.    Does that answer that question?
      6             Q.      Not exactly, but --
      7             A.      In other words, they don't take
      8     responsibility for me being there because
      9     they can't and they don't.
     10             Q.      But the answer to whether you
     11     affirmatively get permission --
     12             A.      I just said no.         They cannot
     13     give me permission.
     14             Q.      Whether they can or can't, do
     15     you ever -- sometimes people ask for
     16     things, not because they have to but
     17     because it's polite.
     18             A.      I'm not those people.           I don't
     19     ask.    I just show up.
     20             Q.      Have you ever --
     21             A.      It's a waste of time.
     22             Q.      Have you ever said I would like
     23     to be the exclusive photographer on this
     24     set, can you please ensure that nobody else
     25     gets on the set?


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    136
      Case 1:18-cv-07345-JSR Document 26-1 Filed 01/25/19 Page 8 of 11
                                                                    137


      1                             S. SANDS
      2             A.      You know, I would -- no,
      3     absolutely not.         First of all, I don't have
      4     the authority to do so.            I'm just a
      5     photographer.
      6                     Even if somebody was willing to
      7     do that, I wouldn't even ask because I'm a
      8     First Amendment purist, and if something is
      9     shooting in a public area and this is my
     10     personal photo shoot, I'd make sure it was
     11     contained in a place where they didn't --
     12     weren't able to get the photo in the first
     13     place.       I don't believe in bullying people
     14     to stop them; I don't have the right to do
     15     that.
     16             Q.      Okay, do you believe that what
     17     a director does in placing actors in
     18     locations and telling them where to walk
     19     and that sort of thing, do you believe that
     20     that is creative?
     21             A.      Depends.      It's collaborative.
     22     Because usually the director says one thing
     23     and the actors do what they want to do
     24     anyway.
     25             Q.      But do you believe there's some


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    137
      Case 1:18-cv-07345-JSR Document 26-1 Filed 01/25/19 Page 9 of 11
                                                                    138


      1                             S. SANDS
      2     creativity in that process?
      3             A.      There's some.
      4             Q.      Do you believe you have the
      5     right to capture that creativity and
      6     monetize it?
      7             A.      If it's on a public street I
      8     absolutely do have that right.              There's not
      9     one shred of case law that says otherwise.
     10     And believe me, I've read all the cases.
     11             Q.      Has anyone ever said to you,
     12     you know, we would prefer to issue stills
     13     from the day and not have -- we invested in
     14     this --
     15             A.      They used to, but remember, I'm
     16     known as not taking any bullshit.                And
     17     that's bullshit.         Because that doesn't
     18     apply to me because -- and they don't
     19     anyway.       They don't.      CBS certainly
     20     doesn't.       But it doesn't apply to me.
     21             Q.      Do you believe -- do you
     22     understand that people who make television
     23     shows and movies invest money in filming
     24     and creating something for the public to
     25     enjoy?


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    138
      Case 1:18-cv-07345-JSR Document 26-1 Filed 01/25/19 Page 10 of 11
                                                                     139


      1                              S. SANDS
      2             A.       If they don't want me taking
      3      pictures, they should invest more money and
      4      shoot in Steiner Studios because I have a
      5      right to take any photo that I want.                And
      6      you know what?        We're talking about Marvel
      7      now, we're not talking about CBS.               CBS's
      8      rules might be a little different depending
      9      upon who runs PR.         And sometimes it's like
     10      we don't want photos to get out, and CBS
     11      definitely doesn't, they want to control
     12      everything.       They want to control their Red
     13      Carpet.      You should see the names of the
     14      people they put on the Red Carpet.
     15             Q.       Have you ever accessed a closed
     16      set before?
     17             A.       Every set is a closed set.            But
     18      is it a legally closed set?
     19             Q.       Well, have you ever accessed a
     20      set that was not in a public space?
     21             A.       I used to be hired.          I used to
     22      be in the union and I used to access those
     23      things plenty of times.           But we're talking
     24      about Marvel now.         No, Marvel isn't a
     25      public space and this particular image was


DIAMOND REPORTING        (877) 624-3287        info@diamondreporting.com
                                    139
      Case 1:18-cv-07345-JSR Document 26-1 Filed 01/25/19 Page 11 of 11
                                                                    140


      1                              S. SANDS
      2      in a public park.         Parks are public.         I'm
      3      kind of an expert in alienation.
      4              Q.      Why is that?
      5              A.      Because you have to be.
      6      Because people are always -- film people
      7      are always telling you they own everything.
      8      That's an industry term.            Oh, we own this.
      9      Yeah, you walk on Times Square and there
     10      will be a film shooting and they'll go oh,
     11      you can't walk here, we own this.               It's
     12      really an industry term.            It really means
     13      can we use this.         Do we have a permit for
     14      this.
     15                      But a permit only allows them
     16      to shoot.       It does not allow them to
     17      alienate.       I'm sure you know this as a
     18      lawyer.
     19              Q.      What do you -- I need to stay
     20      on track.       You said you used to be hired to
     21      take these shots.
     22              A.      I used to be in the union, yes.
     23              Q.      Why are you no longer in the
     24      union?
     25              A.      Because I don't like dealing


DIAMOND REPORTING         (877) 624-3287       info@diamondreporting.com
                                    140
